BELCHER, Judge.
Appellant entered a plea of guilty before the judge of the County Court at Law No. 3, of Harris County to the charge of selling whiskey on Sunday; the punishment was assessed at a fine of $100.00.
The record contains no statement of facts or formal bills of exception.
Appellant contends that his motion to quash the information should have been granted because it was based on a complaint filed in a justice court charging the sale of whiskey which did not occur within the boundary of said justice court’s precinct.
The complaint and information in the transcript show that they were filed originally with the clerk of the county court and charged appellant with the sale of whiskey on Sunday in Harris County. The complaint and information authorized the judge of *116the county court to try the cause and render and enter judgment.
The filing of the complaint before a justice of the peace sitting as a magistrate before the filing of the complaint and information to which appellant later pleaded guilty in county court, although the offense did not occur in said justice precinct, does not show error.
The judgment is affirmed.
Opinion approved by the Court.